Citation Nr: 0801427	
Decision Date: 01/14/08    Archive Date: 01/29/08	

DOCKET NO.  06-05 816	)	DATE: January 14, 2008
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disorder characterized by an inability to swallow. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of left rib cage injury. 

3.  Entitlement to service connection for Bell's palsy, or 
residuals thereof. 

4.  Entitlement to service connection for the residuals of 
trauma to the left lung. 

5.  Entitlement to service connection for a chronic left leg 
disability.


REPRESENTATION

Appellant represented by:	D. W. King, Attorney



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July to August 1948, 
from March to April 1951, and from November 1952 to November 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2003, June 2005, and November 2006 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas. 

In a rating decision of July 1990, the RO denied entitlement 
to service connection for a disorder characterized by an 
inability to swallow, as well for the residuals of left rib 
cage injury.  The veteran voiced no disagreement with that 
decision, which has now become final.  Since the time of the 
July 1990 rating decision, the veteran has submitted 
additional evidence in an attempt to reopen his claims.  The 
RO found such evidence both new and material, but continued 
its denial of service connection for a disorder characterized 
by an inability to swallow and the residuals of left rib cage 
injury.  The current appeal ensued.




FINDINGS OF FACT

1.  In a decision of July 1990, the RO denied entitlement to 
service connection for a disorder characterized by an 
inability to swallow, as well as for the residuals of left 
rib cage injury.

2.  Evidence submitted since the time of the RO's July 1990 
decision denying entitlement to service connection for a 
disorder characterized by an inability to swallow, and the 
residuals of left rib cage injury, does not relate to an 
unestablished fact and is of insufficient significance to 
raise a reasonable possibility of substantiating the 
veteran's current claims.

3.  Chronic residuals of Bell's palsy are not shown to have 
been present in service, or at any time thereafter.

4.  Chronic residuals of trauma to the left lung are not 
shown to have been present in service, or, to the extent 
shown, for many years thereafter, nor are they the result of 
any incident or incidents of the veteran's periods of active 
military service.

5.  A chronic left leg disability is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
periods of active military service.


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1990 denying the veteran's 
claims for service connection for a disorder characterized by 
an inability to swallow and the residuals of left rib cage 
injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).

2.  Evidence received since the time of the RO's July 1990 
decision denying entitlement to service connection for a 
disorder characterized by an inability to swallow and the 
residuals of left rib cage injury is new, but not material, 
and insufficient to reopen the veteran's claims.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Chronic residuals of Bell's palsy were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Chronic residuals of trauma to the left lung were not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

5.  A chronic left leg disability was not incurred in or 
aggravated by active military service, nor may an organic 
disease of the nervous system, such as restless leg syndrome, 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board wishes to make it clear that it has reviewed all 
the evidence in the veteran's claims file, which includes his 
testimony at the time of the hearing before the undersigned 
Veterans Law Judge in August 2007, as well as VA and private 
treatment records and examination reports, and various 
statements of the veteran's former service colleagues.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for a 
disorder characterized by an inability to swallow, as well as 
for the residuals of a left rib cage injury, Bell's palsy, 
trauma to the left lung, and a disability of the left leg.  
In pertinent part, it is contended that the veteran's 
inability to swallow, as well as his left rib cage injury, 
left lung problems, and left leg disability are the result of 
an inservice motor vehicle accident in May 1955.  It is 
further contended that the veteran's current Bell's palsy is 
the result of an inservice head injury, sustained at the time 
of a helicopter crash in September 1955.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as restless leg syndrome, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claims for service connection 
for a disorder characterized by an inability to swallow and 
the residuals of left rib cage injury was filed well after 
that date, and, as such, the "amended" version of 38 C.F.R. 
§ 3.156(a) applies to his claims.  See 38 C.F.R. § 3.156(a) 
(2007).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Inability to swallow and left rib cage injury

In the present case, at the time of the prior July 1990 
rating decision, it was noted that the veteran's complete 
service medical records were unavailable, in that the veteran 
had "fire-related" service.  Further noted was that the 
veteran had submitted newspaper articles showing that he was 
involved in a helicopter crash, though the date of that crash 
and any injuries sustained were not shown.  A report of a 
motor vehicle accident in which the veteran was involved 
indicated that, while the veteran had been hospitalized with 
his condition listed as "serious," the type of injury and 
date of the accident were not shown.

According to the veteran, at the time of the aforementioned 
motor vehicle accident, the gear selector on the steering 
column of the vehicle involved had punctured the left side of 
his rib cage.  The veteran further indicated that, in 1982, 
he had consulted a physician, who was of the opinion that the 
veteran might have a stomach ulcer.  While in 1986, it was 
felt that the veteran might have asbestosis, when he was 
later rechecked, he was informed that he did not, though 
there was a place in his left lung which "could be a 
problem."  According to the veteran, the aforementioned gear 
selector lever had "jabbed 12 inches through his left rib," 
and had been a problem since that time.

Noted at the time of the rating decision was that, while 
private medical records had been requested, no such records 
had been received.  Moreover, the veteran's discharge 
examination in November 1956 was entirely normal.  Based on 
such findings, the RO determined that the evidence did not 
show that the veteran had any residuals of a possible 
inservice left rib cage injury.  Nor was there any evidence 
to show that the veteran suffered from a periodic inability 
to swallow which was related to his military service.  Based 
on a full review of the evidence then of record, the RO 
denied entitlement to service connection for a disorder 
characterized by an inability to swallow, as well as for the 
residuals of left rib cage injury.  That decision was 
adequately supported by and consistent with the evidence then 
of record, and is now final.

Evidence submitted since the time of the RO's July 1990 
decision, consisting for the most part of VA and private 
treatment records and examination reports, as well as various 
statements from the veteran's former service colleagues, and 
testimony before the undersigned Veterans Law Judge in August 
2007, while in some respects "new" in the sense that it was 
not previously of record, is not "material."  While it is 
true that, since the time of the veteran's final discharge 
from service, he has experienced problems with esophageal 
stricture resulting in difficulty swallowing, such pathology 
was demonstrated no earlier than August 2000, more than 40 
years following the veteran's discharge from service.  
Moreover, at no time has the veteran's esophageal stricture 
been described as in any way related to his period or periods 
of active military service.  While during the course of VA 
outpatient treatment in July 2003, there was noted a history 
of a "distant" left rib injury, an examination of the veteran 
performed at that time showed no residuals of any such 
injury.  Moreover, to date, it has yet to be demonstrated 
that the veteran does, in fact, suffer from any chronic 
residuals of an injury to his left rib cage.  Evidence 
submitted since the time of the RO's July 1990 decision does 
not constitute new and material evidence sufficient to reopen 
the veteran's previously-denied claims.  This is to say that, 
by itself, or when considered with previous evidence of 
record, the newly-received evidence does not relate to an 
unestablished fact necessary to substantiate the veteran's 
claims.  Under the circumstances, the veteran's appeal as to 
the issues of service connection for a disorder characterized 
by an inability to swallow and the residuals of left rib cage 
injury must be denied.

Bell's palsy, residuals of trauma to the left lung, and a 
left leg disability

Regarding the issues of service connection for Bell's palsy, 
the residuals of trauma to the veteran's left lung, and a 
left leg disability, the Board notes that the majority of the 
veteran's service medical records are unavailable.  The only 
service medical records currently in existence consist of a 
service entrance examination dated in March 1951, and service 
separation examinations dated in April 1951 and November 
1956.  Significantly, none of those examinations show any 
evidence of Bell's palsy, trauma to the left lung, or 
disability of the left leg.  In point of fact, at the time of 
the veteran's final service separation examination in 
November 1956, his face, chest, and lungs were entirely 
within normal limits, as was a neurologic evaluation, and an 
examination of the lower extremities.  Significantly, at the 
time of that separation examination, no pertinent diagnoses 
were noted.

The Board acknowledges that, following a private 
pneumoconiosis consultation, including radiographic studies, 
in August 1989, the veteran received a diagnosis of 
interstitial fibrosis which, in the opinion of the examiner, 
was secondary to some previous inflammatory process or trauma 
to the lower lobe of the veteran's left lung. However, there 
is no indication that the hypothesized "trauma" was 
incurred during the veteran's period or periods of active 
military service.  In fact, as noted above, at the time of 
the veteran's final service separation examination, his lungs 
and chest were entirely within normal limits.  Moreover, 
while in July 1995, the veteran was observed to be suffering 
from a hematoma of his left leg, that pathology was the 
result of a recent motor vehicle accident, and not some 
incident of the veteran's period or periods of active 
service.  Paresthesia of the left leg and apparent "restless 
leg syndrome" described, respectively, in July 2004 and 
November 2006, were first shown many years following the 
veteran's final discharge from service, and bear no 
relationship to any inservice incident.  

The Board concedes that, in correspondence of April 2006, the 
veteran's private dentist indicated that, in 1956, he had 
seen the veteran for a complaint of numbness on the side of 
his face, which he felt was Bell's palsy, and for which he 
referred the veteran to a physician.  However, there is no 
indication that, at any time during the veteran's period of 
active military service, he received a diagnosis of or 
treatment for Bell's palsy.  Moreover, in correspondence of 
August 2005, the veteran himself indicated that, while on two 
separate occasions, he had experienced problems with Bell's 
palsy, he "had no further problems" with that disability at 
the present time.  Significantly, during the course of a 
hearing before the undersigned Veterans Law Judge in August 
2007, the veteran voiced no current complaints regarding 
Bell's palsy. 

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current left leg 
disability, or inability to swallow, with any incident or 
incidents of his period of active military service.  Nor is 
there current evidence of Bell's palsy, or of any chronic 
residuals of an injury to the left rib cage sufficient to 
warrant a grant of service connection.  Accordingly, service 
connection for the disabilities at issue must be denied.

In reaching this determination, the Board wishes to make it 
clear that, based on the evidence of record, it does appear 
that the veteran was, in fact, involved in a rather serious 
motor vehicle accident in May 1955, as well as the crash of a 
military helicopter in September of that same year.  However, 
the fact remains that there currently exists no evidence 
that, as a result of those accidents, the veteran sustained 
any of the disabilities for which compensation is currently 
being sought.  The Board is cognizant of its heightened 
obligation to explain its findings and conclusions, and to 
carefully consider the benefit of the doubt doctrine in cases 
such as this, where service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In the case at hand, however, there simply exists no 
evidence that the disabilities at issue had their origin 
during, or are in any way the result of, the veteran's 
periods of active military service.  Accordingly, as noted 
above, service connection must be denied.

VCAA

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession pertaining to 
the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence in April, May, June and August 
2003, as well as by additional correspondence in April 2005, 
and in February, September, and November 2006.  In those 
letters, VA informed the veteran that, in order to reopen his 
previously-denied claims, new and material evidence was 
needed.  VA also told the veteran that, in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, as well as a 
disease or injury in service, and evidence of a nexus between 
the postservice disability and the disease or injury in 
service, which was usually shown by medical records and 
medical opinions.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006) which established new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter which describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection which were found insufficient 
in the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue which was a specified basis for the 
last final disallowance).  The appellant has been apprised of 
the information necessary to reopen his previously-denied 
claims in the above referenced VCAA letters.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records which were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself, and submit them to VA.  Finally, he 
was told to submit any evidence in his possession pertaining 
to his claims.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained available service medical 
records, as well as VA and private inpatient and outpatient 
treatment records, and other relevant data.  The veteran has 
also appeared at a hearing before the undersigned Veterans 
Law Judge. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a disorder characterized by an inability to 
swallow is denied.

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for the residuals of left rib cage injury is 
denied.

Entitlement to service connection for Bell's palsy, or the 
residuals thereof, is denied.

Entitlement to service connection for the residuals of trauma 
to the left lung is denied.

Entitlement to service connection for a chronic left leg 
disability is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


